Proceeding pursuant to CPLR article 78 (1) to review a purported finding of summary contempt made against the petitioner by the respondent Justice in a decision *603dated June 14, 1991, for failing to testify in a criminal action, and/or (2) to prohibit the respondent Justice from enforcing that decision by committing the petitioner to the custody of New York City Commissioner of Correction.
Adjudged that the proceeding is dismissed, without costs or disbursements.
The instant proceeding must be dismissed as premature because no contempt adjudication has yet been made in this case. A review of the record reveals that the colloquy between the petitioner’s attorney and the respondent Justice resulted in the respondent holding the contempt adjudication in abeyance until the next court date. Thus, there is nothing for this court to review at the present time.
We further note that the respondent recently issued a memorandum decision which specifically consolidated and superseded all of the respondent’s prior decisions in this matter (see, People v Pappalardo, 152 Misc 2d 364, 367, n), and which did not impose any penalty upon the petitioner. Therefore, the petitioner’s instant application for a writ of prohibition seeking to prevent enforcement of the decision dated June 14, 1991, is academic. Mangano, P. J., Bracken, Kunzeman and Lawrence, JJ., concur.